EXAMINER’S AMENDMENT and ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Monte Falcoff on May 26, 2021.
In the application, the claims have been amended as follows: 

1.  A stirrup for horse-riding comprising 
(a) a first side branch; 
(b) a tread; 
(c) an upper portion, a first end of said tread being connected by said first side branch to said upper portion which is adapted to receive a stirrup leather; 
(d) a second side branch movable between: 
(i) a position for use, in which said second side branch connects a second end portion of said tread to said upper portion; and 
(ii) open positions, in which said second side branch is distanced from said second end portion of said tread; 
(e) an elastic cord urging a lower surface of said upper portion and an upper surface of said second side branch towards each other, said second side branch being connected to said upper portion by said elastic cord which internally spans therebetween; and 
(f) a centering stud having a non-circular cross-section and projecting in a substantially vertical direction from one of said upper or lower surfaces, wherein the other of said upper or lower surfaces has a recess of complementary non-circular shape to that of said centering stud;  ; wherein the stirrup is configured so that in said position for use, said elastic cord urges said centering stud into said recess.
 
 
The stirrup according to claim 1, wherein said non-circular shaped centering stud and recess are 
 
10. A stirrup for horse-riding comprising: 
(a) a tread a first end of which is connected by a first side branch to an upper portion adapted to receive a stirrup leather, a second side branch movable between a position for use in which said second side branch connects a second end portion of said tread to said upper portion and open positions in which said second side branch is distanced from said second end portion of said tread; 
(b) a swivel linkage including: 
(i) an elastic cord internally extending within said second side branch, said second side branch being connected to said upper portion by said elastic cord to allow pivoting of said second side branch relative to said upper portion in any direction without being constrained by an axis of rotation;
(ii) a centering stud projecting upwardly from an upper surface of said second side branch, said centering stud having a polygonal cross-section, and
(iii) a recess defined in a surface of said upper portion, said recess having a complementary polygonal shape to that of said centering stud; wherein the swivel linkage is configured so that in said position for use, said elastic cord urges the centering stud into said recess; and
(c) first and second magnets, said second end portion of said tread having said first magnet attached thereto, and said second side branch having said second magnet attached thereto, said first magnet and said second magnet being polarized so as to be rendered integral by magnetic attraction in said position for use of said second side branch, wherein in said position for use said second side branch is rendered integral with said second end portion of said tread by magnetic attraction.
 
14. The stirrup according to claim 10, wherein said complementary polygonal shaped centering stud and recess are adapted to maintain said second side branch in said position for use, when said surfaces are in contact.
 
15. Cancelled
 
16. The stirrup according to claim [[15]] 10, wherein said centering stud has a triangular cross-section. 
 
17. A horse-riding stirrup comprising: 
(a) an upper horse stirrup portion including an eye aperture; 
(b) a tread located below and being spaced away from said eye aperture with a foot opening therebetween; 

(d) a metallic outer side branch extending between said upper horse stirrup portion and said tread with said foot opening between said inner branch and said outer side branch, said outer side branch movable between a position for use in which said second side branch connects a second end portion of said tread to said upper portion and open positions in which said second side branch is distanced from said second end portion of said tread; [[and]] 
(e) a joint always connecting an upper end of said outer side branch to said upper horse stirrup portion which allows said outer side branch to move fore-and-aft and outwardly relative to a remainder of said stirrup, while allowing a lower end of said outer side branch to move away from said tread, wherein said joint comprises: 
(i) an elastic cord having a lower end internally fastened within said outer side branch and an upper end internally fastened within said upper horse stirrup portion, 
(ii) a centering stud having a non-circular cross-section and projecting from one of said upper or lower surfaces, wherein the other of said upper or lower surfaces has a recess of complementary non-circular shape to that of said centering stud; wherein said joint is configured so that in said position for use, said elastic cord urges said centering stud into said recess.
 
18. Cancelled
19. Cancelled
 
20.  The stirrup according to claim 17, wherein said centering stud has a larger width than height and includes a central hole in a top thereof through which [[an]] said elastic cord of said joint extends; and further comprising recessed magnets coupling said lower end of said outer side branch to said tread.

Allowable Subject Matter
Claims 1-14, 16-17, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious each and every element of independent claims 1, 10, and 17. For example, the prior art of record does not disclose or render obvious a centering stud having a non-circular cross-section and projecting from one of said upper or lower surfaces, wherein the other of said upper or lower surfaces has a recess of complementary non-circular shape to that of said centering stud; wherein the stirrup is configured so that in said position for use, said elastic cord urges said centering stud into said recess. While U.S. Patent No. 8,850781 to Harvey et al. see, e.g., ¶ [0038] of applicant’s specification). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643